Title: General Orders, 1 June 1777
From: Washington, George
To: 



Head Quarters, Middle-Brook, June 1st 1777.
Dublin.Dartmouth. Derby.


The General directs the following rules to be invariably observed throughout the army; and as he is apprehensive they will meet with great obstacles, in the carelessness, and indolence of some officers; he thinks it necessary to declare, that he will not overlook any neglect, or breach of them, that shall come to his knowledge.
Each regiment to be paraded at troop and at retreat beating—the rolls carefully called, and absentees punished—All officers, not on duty, to attend the parade—to see that their men are clean and decent—their arms and accoutrements in order—their ammunition complete—that they behave well in their ranks, are silent, steady and orderly.
Once a day, at such time as the Brigadier shall judge most convenient, each corps to be exercised in the manual, and evolutions; and once a week at least, each brigade to be exercised collectively under the direction of its Brigadier—The most essential part of discipline being marching and forming, this should be more particular[l]y practiced. All officers, not on other duty, to be present on these occasions, not as unconcerned spectators, but to learn, & to perform their own duty, and to see that the men do theirs—The Field Officers to exercise their regiments themselves, and in their absence the Captains; and not

leave it to Adjutants, as has been heretofore the case. It is necessary the men should be accustomed to the voice and command of those, who are to direct them in Action, and that these should by practice acquire a facility in doing their part.
The General observes with concern, that both officers and Soldiers are guilty of the unsoldierly practice of straggling from camp—He forbids the continuance of it on any pretence whatever—Whoever shall be found a mile from camp, unless on duty, or with permission of the Brigadier commanding him, whether officer, or soldier, shall be tried for disobedience of orders.
As there is a necessity for the Army to rise, and turn out every morning at Revellie-beating—they ought to go to rest early—All lights must be put out at 9 o’Clock in the evening, and every man to his tent.
The Provost Marshal to patrole the camp, and its environs frequently—to take up all who cannot give a good account of themselves, and all disorderly persons—He is to see that the Suttlers do not deal out liquors &c. at an untimely hour, but conform to such rules as have been, or may be formed, relating to them.
The commanding officers of corps who may not have seen the order of the 20th of May, respecting the arrangement of rank, will immediately send their Adjutants to Head-Quarters, for it, and will be expeditious in complying with it.
The commanding officer of every Corps is to make a report early to morrow morning, to his Brigadier, of the number of rifle-men under his command—In doing which, he is to include none but such as are known to be perfectly skilled in the use of these guns, and who are known to be active and orderly in their behaviour—Each Brigadier to make a collective return to the Adjutant General of these men.
